PER CURIAM:
Raymond Donald Curry appeals a district court’s order granting in part and denying in part his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006) based on the crack cocaine amendments to the Sentencing Guidelines. The district court reduced Curry’s sentence to the minimum of the amended Guidelines range. Curry asserts that the district court erred in failing to further reduce his sentence. Curry’s argument is foreclosed by this court’s decision in United States v. Dun-phy, 551 F.3d 247 (4th Cir.2009). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.